Exhibit 10.35


MILACRON INC.
TEMPORARY ENHANCED SEVERANCE PLAN

      Milacron Inc., a Delaware corporation (the "Company") hereby adopts this
Temporary Enhanced Severance Plan (the "Plan") for the benefit of certain
employees who are in a position to contribute materially to the success of the
Company and its subsidiaries. The portion of the Plan that provides benefits to
officers of the Company is unfunded and is maintained primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees of the Company, within the meaning of Section 201, 301 and
401 of ERISA and Department of Labor Regulation Section 2520.104-23. The portion
of the Plan that provides benefits to employees of the Company and its
subsidiaries, other than officers, is intended to be an "employee welfare
benefit plan" for purposes of Section 3(1) of ERISA.

      1.   Definitions.

      "Award Letter" has the meaning given such term in Section 5(c).

      "Base Salary" means a Participant's monthly base salary in effect
immediately prior to the Qualifying Termination.

      "Cause" means: (a) the willful and continued failure by the Participant to
substantially perform the Participant's duties with the Company (other than any
such failure resulting from the Participant's incapacity due to physical or
mental illness for a period of at least [10] consecutive days after a written
demand for substantial performance is delivered to the Participant by the
Committee, which demand specifically identifies the manner in which the
Committee believes that the Participant has not substantially performed the
Participant's duties, (b) the Participant is convicted of, or has entered a plea
of nolo contendere to, a felony, (c) the Participant's misappropriation or
embezzlement of funds or property belonging to the Company or (d) the
Participant's material violation of Company policies that the Committee
determines in its reasonable discretion is materially detrimental to the best
interests of the Company, which violation is not corrected within [10] days
after a written demand for correction is delivered to the Participant by the
Committee, which demand specifically identifies the manner in which the
Committee believes the Participant has materially violated the Company's
policies and the resulting material detriment to the best interests of the
Company. For purposes of this definition, no act, or failure to act, on the
Participant's part shall be deemed "willful" unless done, or omitted to be done,
by the Participant not in good faith and without reasonable belief that the
Participant's act, or failure to act, was in the best interest of the Company.
Any termination of employment for Cause shall be made in writing to the
Participant, which notice shall set forth in detail all acts or omissions upon
which the Committee is relying for such termination. Any good faith
determination of Cause by the Committee shall be final and binding on the
Company and the Participant.

      "Code" means the Internal Revenue Code of 1986, as amended.

      "Committee" means the individual or committee designated by the Chief
Executive Officer of the Company to administer the Plan.

      "Disability" has the meaning given such term under the Company's short-
and long-term disability plans.

      "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.

      "Exchange Act" means the Securities Exchange Act of 1934, as amended.

      "Non-Compete Term" has the meaning given such term in Section 4(a).

      "Nonqualifying Termination" has the meaning given such term in Section 3.

      "Other Severance Benefits" has the meaning given such term in Section
6(m).

      "Participant" has the meaning given such term in Section 5(c).

      "Qualifying Termination" means any termination of the Participant's
employment (other than a Nonqualifying Termination) by the Company other than
(a) for Cause or (b) due to the Participant's death or Disability.

      "Severance Amount" has the meaning given such term in Section 2(a)(i).

      "Severance Multiple" has the meaning provided in the Participant's Award
Letter.

      "Severance Period" means the period immediately following the Qualifying
Termination measured in the number of years and/or fractions thereof equal to
the Participant's Severance Multiple.

      2.   Benefits.  (a) Subject to Sections 2(b) and 6(m), in the event that a
Participant's employment terminates as a result of a Qualifying Termination at
any time during the period while the Plan is in effect, then the Participant
shall be entitled to the following benefits:

      (i)   Cash Severance Payment.  The Participant shall be entitled to
receive cash severance payments in an aggregate amount (the "Severance Amount")
equal to the product of: (A) the Participant's Base Salary; and (B) the
Participant's Severance Multiple. The Severance Amount shall be paid in
substantially equal installments in accordance with the Participant's normal pay
cycle during the Severance Period. The Severance Amount shall not be taken into
account for purposes of determining benefits under any other qualified or
nonqualified plans of the Company or its Subsidiaries.

      (ii)   Outplacement Services.  During the Severance period, the
Participant shall be entitled to receive outplacement services, provided by a
firm selected by the Company.

      (b)   No Participant shall be entitled to receive the benefits set forth
in Section 2(a) unless he or she first executes a Release (acceptable to the
Company and substantially in the form of Exhibit A hereto) in favor of the
Company and others set forth in Exhibit A relating to all claims or liabilities
of any kind relating to his or her employment with the Company or a subsidiary
thereof and the termination of such employment. Without limiting the generality
of Section 6(m), a Participant shall not receive any benefits under the Plan if
such Participant does not waive his or her rights to receive all benefits under
the Company's Separation Allowance Plan.

      3.   Nonqualifying Termination.  Notwithstanding anything in the Plan to
the contrary, a Participant shall not be entitled to receive the Severance
Amount or other benefits under the Plan if such Participant's employment is
terminated by reason of any of the following events (a "Nonqualifying
Termination"): lay-off due to a sale of a plant or a division if in connection
therewith the participant receives an offer of employment in a comparable
position with purchaser as determined by the Committee in its sole discretion;
voluntary resignation; or employee classification change or inter-company
transfer.

      4.   Restrictive Covenants.  a)As an inducement to the Company to provide
the payments and benefits to the Participant hereunder, the Participant
acknowledges and agrees that in the event the Participant becomes entitled to
receive the benefits set forth in Section 2(a), the Participant agrees to comply
with the restrictions set forth in Section 4(b) for the duration of the
Severance Period (the "Non-Compete Term").

      (b)   Except as provided in section 4(g), the Participant acknowledges and
agrees that so long as the Company complies with its obligations to provide the
payments required under Section 2(a), the Participant shall not, directly or
indirectly: (i) engage in or have any interest in any sole proprietorship,
partnership, corporation or business or any other person or entity (whether as
an employee, officer, director, partner, agent, security holder, creditor,
consultant or otherwise) that directly or indirectly (or through any affiliated
entity) engages in competition with the Company during the Non-Compete Term;
provided, however, that such provision shall not apply to the Participant's
ownership of common stock of the Company or the acquisition by the Participant,
solely as an investment, of securities of any issuer that is registered under
Section 12(b) or 12(g) of the Exchange Act, and that are listed or admitted for
trading on any United States national securities exchange or that are quoted on
the National Association of Securities Dealers Automated Quotations System, or
any similar system or automated dissemination of quotations of securities prices
in common use, so long as the Participant does not control, acquire a
controlling interest in or become a member of a group which exercises direct or
indirect control of, more than five percent of any class of capital stock of
such corporation; or (ii) for himself or for any other person, firm,
corporation, partnership, association or other entity: (A) employ or attempt to
employ or enter into any contractual arrangement with any employee or former
employee of the Company, unless such employee or former employee has not been
employed by the Company for a period in excess of six months; or (B) call on or
solicit any of the actual or targeted prospective clients of the Company on
behalf of any person or entity in connection with any business competitive with
the business of the Company.

      (c)   The Participant acknowledges and agrees (whether or not the
Participant is subject to the restrictions set forth in Section 4(b)) not to
disclose, either while in the Company's employ or at any time thereafter, to any
person not employed by the Company, or not engaged to render services to the
Company, any confidential information obtained by him while in the employ of the
Company, including, without limitation, any of the Company's inventions,
processes, methods of distribution or customers or trade secrets; provided,
however, that this provision shall not preclude the Participant from disclosing
information (i) known generally to the public or (ii) not considered
confidential by persons engaged in the business conducted by the Company or
(iii) to the extent required by law or court order. The Participant also agrees
that upon leaving the Company's employ he will not take with him, without the
prior written consent of an officer authorized to act in the matter by the
Committee any drawing, blueprint, specification or other document of the
Company, its subsidiaries, affiliates and divisions, which is of a confidential
nature relating to the Company, its subsidiaries, affiliates, and divisions,
including, without limitation, relating to its or their methods of distribution,
or any description of any formulae or secret processes.

      (d)   The Participant acknowledges and agrees that (i) the restrictive
covenants contained in this Section 4 are reasonably necessary to protect the
legitimate business interests of the Company, and are not overbroad, overlong,
or unfair and are not the result of overreaching, duress or coercion of any
kind, (ii) the Participant's full, uninhibited and faithful observance of each
of the covenants contained in this Section 4 will not cause the Participant any
undue hardship, financial or otherwise, and that enforcement of each of the
covenants contained herein will not impair the Participant's ability to obtain
employment commensurate with the Participant's abilities and on terms fully
acceptable to the Participant or otherwise to obtain income required for the
comfortable support of the Participant and the Participant's family and the
satisfaction of the needs of the Participant's creditors and (iii) the
restrictions contained in this Secti on 4 are intended to be, and shall be, for
the benefit of and shall be enforceable by, the Company's successors and
permitted assigns.

      (e)   The Participant acknowledges and agrees that any violation of the
provisions of Section 4 would cause the Company irreparable damage and that if
the Participant breaches or threatens to breach such provisions, the Company
shall be entitled, in addition to any other rights and remedies the Company may
have at law or in equity, to obtain specific performance of such covenants
through injunction or other equitable relief from a court of competent
jurisdiction, without proof of actual damages and without being required to post
bond.

      (f)   In the event that any court of competent jurisdiction shall finally
hold that any provision of the Plan (whether in whole or in part) is void or
constitutes an unreasonable restriction against the Participant, such provision
shall not be rendered void but shall be deemed to be modified to the minimum
extent necessary to make such provision enforceable for the longest duration and
the greatest scope as such court may determine constitutes a reasonable
restriction under the circumstances.

      (g)   Notwithstanding anything to the contrary in the Plan, the provisions
of Section 4(b) shall not apply to any Participant who is a party to an
Executive Severance Agreement with the Company and who becomes entitled to
receive severance benefits thereunder in the event of a Qualifying Termination
(as defined in such Executive Severance Agreement) during the Protection Period
(as defined in such Executive Severance Agreement).

      5.   Plan Administration.  (a) The Plan shall be interpreted, administered
and operated by the Committee. The Committee shall have complete authority, in
its sole discretion (subject to the express provisions of the Plan and the
obligation imposed hereby to act in good faith) to interpret the Plan and to
make any determinations necessary or advisable for the administration of the
Plan.

      (b)   The Committee may delegate any of its duties to such person or
persons as it may determine in its sole discretion from time to time to assist
the Committee in the administration of the Plan.

      (c)   Those corporate officers designated by the Personnel and
Compensation Committee of the Board of Directors, as well as other critical
employees designated by the Committee (each, a "Participant") shall participate
in the Plan. The Company shall advise each Participant of his participation in
the Plan by a letter (the "Award Letter"). No executive shall become a
Participant in the Plan until the Participant has signed the Award Letter and
returned it to the Company with an acknowledgment that the Participant has read
the Plan, understands the Participant's rights and obligations under the Plan,
and agrees to be bound by its terms and conditions.

      (d)   The Plan is effective as of November 1, 2003 and shall terminate on
December 31, 2005.

      (e)   Consistent with the requirements of ERISA and the regulations
thereunder of the Department of Labor, the Committee shall provide adequate
written notice to any Participant whose claim for benefits has been denied,
setting forth specific reasons for such denial, written in a manner calculated
to be understood by such Participant, and affording such Participant a full and
fair review of the decision denying the claim. A Participant who desires a
review of the decision should file an appeal in writing to the Company.
Submissions should be made no later than 60 days after the Participant has
received written notice of the claim denial (or after the Participant assumes
that the claim is denied). The appeal should be addressed to Vice
President-Human Resources, Milacron Inc., 2090 Florence Avenue, Cincinnati, Ohio
45206. Each appeal shall be considered by the Company within 30 days of receipt
of the request but in special situations requiring more time, no later than 120
days. The Participant shall be notified in writing of the final decision on the
appeal indicating the specific reasons for the decision.

      6.   General Provisions.  a)The validity, interpretation, construction
performance and enforcement of the Plan shall be governed by the laws of the
State of Ohio without giving effect to the principles of conflict of laws
thereof.

      (b)   Except as otherwise specifically provided herein, the Company and
the Participant each hereby irrevocably submits to the exclusive jurisdiction of
federal and state courts in the State of Ohio with respect to any disputes or
controversies arising out of or relating to the Plan, and undertake not to
commence any suit, action or proceeding arising out of or relating to the Plan
in a forum other than a forum described in this Section 6(b); provided, however,
that nothing herein shall preclude the Company from bringing any suit, action or
proceeding in any other court for the purposes of enforcing any judgment
obtained by the Company and, in such event, the Participant hereby irrevocably
submits to the jurisdiction of such other court.

      (c)   The agreement of the Company and the Participant to the forum
described in Section 6(b) is independent of the law that may be applied in any
suit, action, or proceeding and the parties agree to such forum even if such
forum may under applicable law choose to apply non-forum law. The Company and
the Participant hereby waive, to the fullest extent permitted by applicable law,
any objection which they now or hereafter have to personal jurisdiction or to
the laying of venue of any such suit, action or proceeding brought in an
applicable court described in Section 6(b), and each agree that it shall not to
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court. The Company and the Participant agree that, to
the fullest extent permitted by applicable law, a final and non-appealable
judgment in any suit, action or proceeding brought in any applicable court
described in Section 6(b) shal l be conclusive and binding upon the Company and
the Participant and may be enforced in any other jurisdiction.

      (d)   The Company and the Participant each irrevocably consents to the
service of any and all process in any suit, action or proceeding arising out of
or relating to the Plan by the mailing of copies of such process to, in the case
of the Company, the Company's principal executive offices, or, in the case of
the Participant, to the Participant's last known address in the personnel
records of the Company.

      (e)   The Plan shall not be construed as creating an express or implied
contract of employment and, except as otherwise agreed in writing between the
Participant and the Company, the Participant shall not have any right to be
retained in the employ of the Company.

      (f)   No right or interest to or in any payments shall be assignable by
the Participant; provided, however, that this provision shall not preclude the
Participant from designating one or more beneficiaries to receive any amount
that may be payable after the Participant's death and shall not preclude the
legal representative of the Participant's estate from assigning any right
hereunder to the person or persons entitled thereto under the Participant's will
or, in the case of intestacy, to the person or persons entitled thereto under
the laws of intestacy applicable to the Participant's estate.

      (g)   No right, benefit or interest hereunder shall be subject to
anticipation, alienation, sale, assignment, encumbrance, charge, pledge,
hypothecation, or set-off in respect of any claim, debt or obligation, or to
execution, attachment, levy or similar process, or assignment by operation of
law. Any attempt, voluntary or involuntary, to effect any action specified in
the immediately preceding sentence shall, to the full extent permitted by law,
be null, void and of no effect.

      (h)   The invalidity or unenforceability of any provisions of the Plan
shall not affect the validity or enforceability of any other provisions of the
Plan, which shall remain in full force and effect to the fullest extent
permitted by law.

      (i)   The Plan and each Award Letter sets forth the entire understanding
between the Company and each Participant with respect to the subject matter
hereof. All oral or written agreements or representations, express or implied,
in respect of any Participant with respect to the subject matter hereof are set
forth in the Plan and such Participant's Award Letter. All prior agreements,
understandings and obligations (whether written, oral, express or implied)
between the Company and each Participant with respect to the subject matter
hereof are terminated as of the effective date of the Plan and are superseded by
the Plan and each Participant's Award Letter, so long as the Plan remains in
effect.

      (j)   The Company may withhold from any amounts payable under the Plan
such Federal, state, local, foreign or other taxes as are required to be
withheld pursuant to any applicable law or regulation.

      (k)   The headings of the Plan are inserted for convenience only and
neither constitute a part of the Plan nor affect in any way the meaning or
interpretation of the Plan. When a reference in the Plan is made to a Section,
such reference shall be to a Section of the Plan unless otherwise indicated.

      (l)   In addition to any obligations imposed by law upon any successor to
the Company, the Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform its obligations under the Plan in the same manner and to the same extent
that the Company would be required to perform them if no such succession had
taken place.

      (m)   The Participant may not cumulate the benefits provided under the
Plan with any severance or similar benefits ("Other Severance Benefits") that
the Participant may be entitled to under any other severance plan of the Company
(including the Company's Separation Allowance Plan) or by agreement with the
Company (including, without limitation, pursuant to an employment or termination
agreement) or under applicable law in connection with the termination of the
Participant's employment. To the extent that the Participant receives any Other
Severance Benefits, then the payments and benefits payable hereunder to such
participant shall be reduced by a like amount. To the extent the Company is
required to provide payments or benefits to any Participant under the Worker
Adjustment and Retraining Notification Act (or any state, local or foreign law
relating to severance or dismissal benefits), the benefits payable hereunder
shall be first applied to satisfy such obligation.

--------------------------------------------------------------------------------

Exhibit A


RELEASE AGREEMENT

      In consideration of the promises, payments and benefits provided for in
the Milacron Inc. Temporary Enhanced Severance Plan (the "Severance Plan"), the
undersigned Participant hereby agrees to the terms of this Release Agreement.
Capitalized terms used and not defined in this Release Agreement shall have the
meanings assigned thereto in the Severance Plan.

      1.   The Participant acknowledges and agrees that the Company is under no
obligation to offer the Participant the payments and benefits set forth in the
Severance Plan, unless the Participant consents to the terms of this Release
Agreement. The Participant further acknowledges that he/she is under no
obligation to consent to the terms of this Release Agreement and that the
Participant has entered into this agreement freely and voluntarily.

      2.   Except as provided in paragraph 4 of this Release Agreement, the
Participant voluntarily, knowingly and willingly releases and forever discharges
the Company and its affiliates, together with its and their respective officers,
directors, partners, shareholders, employees and agents, and each of its and
their predecessors, successors and assigns (collectively, "Releasees"), from any
and all charges, complaints, claims, promises, agreements, controversies, causes
of action and demands of any nature whatsoever that the Participant or his/her
executors, administrators, successors or assigns ever had, now have or hereafter
can, shall or may have against the Releasees by reason of any matter, cause or
thing whatsoever arising prior to the time of signing of this Release Agreement
by the Participant. The release being provided by the Participant in this
Release Agreement includes, but is not limited to, any rights or claims relating
in any way to the Participant's employment relationship with the Company or any
its Affiliates, or the termination thereof, or under any statute, including, but
not limited to, the federal Age Discrimination in Employment Act of 1967, Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1990, the Americans
with Disabilities Act of 1990, the Executive Retirement Income Security Act of
1974, the Family and Medical Leave Act of 1993, each as amended, and any other
federal, state or local law or judicial decision.

      3.   The Participant acknowledges and agrees that the Participant shall
not, directly or indirectly, seek or further be entitled to any personal
recovery in any lawsuit or other claim against the Company or any other Releasee
based on any event arising out of the matters released in paragraph 2 of this
Release Agreement.

      4.   Nothing herein shall be deemed to release: (a) any of the
Participant's rights under the Severance Plan; or (b) any of the vested benefits
that the Participant has accrued prior to the date this Release Agreement is
executed by the Participant under the employee benefit plans and arrangements of
the Company or any of its affiliates.

      5.   The Participant acknowledges that the Company has advised the
Participant to consult with an attorney of the Participant's choice prior to
signing this Release Agreement. The Participant represents that the Participant
has had the opportunity to review this Release Agreement with an attorney of the
Participant's choice.

      6.   The Participant acknowledges that the Participant has been offered
the opportunity to consider the terms of this Release Agreement for a period of
at least twenty-one (21) days, although the Participant may sign it sooner
should if desired by the Participant. The Participant further shall have seven
additional days from the date of signing this Release Agreement to revoke the
Participant's consent hereto by notifying, in writing, the General Counsel of
the Company. This Release Agreement will not become effective until the eighth
day after the date on which the Participant has signed it without revocation.



Dated: __________________________     ________________________________    
      [Participant's Name]